Per Curiam.
— This action was brought to enjoin the defendants from obstructing a county road owned and maintained by the plaintiff. The defendants claimed that the portion of the road in question was constructed upon their property. Upon conflicting evidence, the court found that the road was located upon the property of the county and enjoined further interference with its use by the defendants.
The defendants’ arguments relate to the facts of the case, and they assume that the court was obliged to accept the testimony favorable to their position and reject that which was opposed to it. There is, of course, no merit in this assumption.
Nowhere in the brief is any portion of the findings of fact, which the defendants claim to be erroneous, set forth, as required by Rules on Appeal 42. (1) (f) and 43, RCW Vol. O. Consequently, they are the established facts of the case. Steele v. Queen City Broadcasting Co., 54 Wn. (2d) 402, 341 P. (2d) 499; Wheeler v. Fruhling, 54 Wn. (2d) 483, 341 P. (2d) 874. Since they unquestionably support the judgment, the latter must be affirmed.
It is so ordered.